 



First Amendment to Amended and Restated Credit Agreement

 

This First Amendment to Amended and Restated Credit Agreement (herein, this
“Amendment”) is entered into as of November 29, 2018, among UMH Properties,
Inc., a Maryland corporation, operating as a qualified real estate investment
trust under Sections 856 through 860 of the Code (the “Borrower”), the
Guarantors party hereto, Bank of Montreal (“BMO”) and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Lenders, and BMO, as Administrative Agent (in such capacity,
the “Administrative Agent”).

 

Preliminary Statements

 

A. Borrower, the Guarantors party thereto, the Lenders party thereto, and the
Administrative Agent have heretofore entered into that certain Amended and
Restated Credit Agreement, dated as of March 28, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement, as amended by this
Amendment.

 

B. Borrower has requested that (i) the maturity date under the Credit Agreement
be extended, (ii) the amount of the revolving credit facility available under
the Credit Agreement be increased from $50,000,000 to $75,000,000, (iii)
JPMorgan become an additional Lender under the Credit Agreement, and (iv)
certain other amendments be made to the Credit Agreement, and Administrative
Agent and the Lenders are willing to do so pursuant to the terms below.

 

C. This Amendment shall constitute a Loan Document and these Preliminary
Statements shall be construed as part of this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendment to Credit Agreement.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement (including all Schedules and Exhibits thereto) shall
be and hereby is amended to delete the struck text (indicated textually in the
same manner as the following example: struck text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Annex I hereto.

 

Section 2. Reaffirmation.

 

2.1. The Borrower hereby (a) ratifies and reaffirms the Credit Agreement (as
amended hereby), the Loan Documents and all of its payment and performance
obligations, contingent or otherwise, thereunder, and (b) confirms that the
Credit Agreement and the other Loan Documents remain in full force and effect.
The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the assurances provided herein in entering into this Amendment.

 



 

 

 

2.2. Each Guarantor hereby (i) acknowledges and consents to the terms of this
Amendment and the Credit Agreement as amended by this Amendment, (ii) confirms
that its Guaranty in favor of the Administrative Agent, for the benefit of the
Lenders, and all of its obligations thereunder, as amended, remain in full force
and effect and (iii) reaffirms all of the terms, provisions, agreements and
covenants contained in its Guaranty. Each Guarantor agrees that its consent to
any further amendments or modifications to the Credit Agreement and other Loan
Documents shall not be required solely as a result of this acknowledgment and
consent having been obtained, except to the extent, if any, required by any
Guaranty.

 

Section 3. Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

3.1. The Administrative Agent shall have received this Amendment duly executed
by the Borrower, each Guarantor, the Lenders and L/C Issuer.

 

3.2. The Administrative Agent shall have received an Amended and Restated
Revolving Note made by the Borrower in favor of Bank of Montreal and a Revolving
Note made by the Borrower in favor of JPMorgan Chase Bank, N.A.

 

3.3. If the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, it shall deliver a Beneficial Ownership Certification in
relation to it.

 

3.4. The Administrative Agent shall have received specimen signatures of the
persons authorized to execute such documents on the Borrower’s and each
Guarantor’s behalf and a written certificate of an Authorized Representative of
Borrower and each Guarantor that (i) either affirms that there have been no
change to Borrower’s or such Guarantor’s articles of incorporation or articles
of organization, as applicable, and bylaws or operating agreement, as
applicable, or attaches any amendments to Borrower’s or such Guarantor’s
articles of incorporation or articles of organization, as applicable, and/or
bylaws or operating agreement, as applicable, and (ii) certifies that attached
thereto are a true, correct and completed copy of the written resolutions or
other evidence reasonably acceptable to the Administrative Agent of the
Borrower’s and each such Guarantor’s Board of Directors (or similar governing
body) authorizing the execution and delivery of this Amendment and performance
of this Amendment and the Credit Agreement as amended by this Amendment.

 

3.5. The Administrative Agent shall have received a written opinion of counsel
to the Borrower and each Guarantor, in form and substance reasonably
satisfactory to the Administrative Agent.

 



 

 

 

3.6. The Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request, and legal matters incident to the execution and delivery
of this Amendment shall be reasonably satisfactory to the Administrative Agent
and its counsel.

 

Section 4. Representations.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower and each Guarantor hereby represents to the
Administrative Agent and the Lenders that (a) after giving effect to this
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement, as amended by this Amendment, are and shall be and remain true
and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as of the date hereof (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (b) no Default or Event of Default
has occurred and is continuing under the Credit Agreement or shall result after
giving effect to this Amendment.

 

Section 5. Miscellaneous.

 

5.1. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, the
other Loan Documents, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

5.2. The Borrower agrees to pay on demand all out-of-pocket costs and
out-of-pocket expenses of or incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable and documented out-of-pocket fees and disbursements of
counsel for the Administrative Agent.

 

5.3. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment. This Amendment, and the rights
and duties of the parties hereto, shall be construed and determined in
accordance with the laws of the State of Illinois without regard to conflicts of
law principles that would require application of the laws of another
jurisdiction.

 

[Signature Pages Follow]

 

 

 







 

This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.

 

  Borrower:         UMH Properties, Inc.                By     Name     Title  

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT—

UMH PROPERTIES, INC.]

 



 

 





 

  Guarantors:         UMH IN Countryside Estates, LLC                 By    
Name     Title  

 

  Mobile Home Village, Inc.           By     Name     Title  

 

  United Mobile Homes of Ohio, Inc.         By     Name     Title  







 

  United Mobile Homes Of Pennsylvania, Inc.       By               Name    
Title  

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT—

UMH PROPERTIES, INC.]

 



 

 



 

  UMH PA City View, LLC       By     Name     Title  

 

  UMH TN Countryside Village, LLC                    By     Name     Title  

 



  UMH IN Meadows, LLC       By           Name     Title  

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT—

UMH PROPERTIES, INC.]

 



 

 





 

  “Administrative Agent And L/C Issuer”       Bank Of Montreal, as L/C Issuer
and as Administrative Agent       By                   Name     Title  

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT—

UMH PROPERTIES, INC.]

 



 

 



 

  “Lenders”         Bank Of Montreal, as a Lender       By              Name    
Title                       

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT—

UMH PROPERTIES, INC.]

 



 

 



 

  JPMorgan Chase Bank, N.A., as a Lender       By     Name     Title  

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT—

UMH PROPERTIES, INC.]

 





 

 